Cook,. P. J.,
delivered the opinion of the court.
Appellant was tried in the circuit court of Lee county upon a charge that she had unlawfully sold beer within the corporate limits of the city of Tupelo. After the evidence was introduced, the instructions of the court were read to the jury, and counsel for the prosecution and for the defendant completed their arguments, and the jury retired to consider their verdict. Before the jury had reported their verdict, tlie court; at four o’clock p. m.,-announced from the bench that the court would be adjourned until eight thirty o’clock the following morning. The sheriff then announced in *133open court that all parties and witnesses were discharged until eight thirty o’clock the following morning. After the adjournment of the court, and after appellant and her attorneys had left the courtroom, the jury notified the court that they were ready to report, whereupon the court, without giving any notice to the defendant or her counsel, received the verdict of the jury finding the defendant guilty as charged. On the following morning, when the court convened, a bill of exception was presented to the presiding judge, embodying the above facts, which was signed by the judge. Defendant also made a motion to arrest the judgment, based on the facts above stated, which motion was overruled by the court. A motion for a new trial was made and overruled, and the court imposed a fine of one hundred dollars and sentenced the defendant to confinement in the county jail for a term of thirty days.
In our opinion the court erred. The defendant, by . the affirmative act of the court, was denied her constitutional right to be present at every stage of her trial. It may be said that the verdict of the jury was the important event of the trial, and concerned the defendant more than all of the precedent proceedings.
The argument is made that the defendant was not prejudiced by the error of the court. This is a stock argument, so often repudiated by this court that we deem it unnecessary to comment upon it in this case.
True, the defendant was on bond, but it is clear that she had not forfeited her bond by voluntarily absenting herself; on the contrary, she was absent by the express permission of the court.
In Garman v. State, 66 Miss. 196, 5 So. 385, is announced the rule and its application.

Reversed and remanded.